 1   McGREGOR W. SCOTT
     United States Attorney
 2   KIMBERLY A. SANCHEZ
     Assistant U.S. Attorney
 3   2500 Tulare Street, Suite 4401
     Fresno, CA 93721
 4   Telephone: (559) 497-4000
     Facsimile: (559) 497-4099
 5
     Attorneys for the
 6   United States of America

 7                              IN THE UNITED STATES DISTRICT COURT
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                            No. 1:18-CR-00032-LJO-SKO

10                                    Plaintiff,          FINAL ORDER OF FORFEITURE

11                             v.

12   JEFFREY STUBBLEFIELD,

13                                    Defendant.

14
             WHEREAS, on February 8, 2019, the Court entered a Preliminary Order of Forfeiture,
15
     forfeiting to the United States all right, title, and interest of defendant Jeffrey Stubblefield in
16
     the following property:
17
                     a. Smith & Wesson 44 caliber revolver, model 29, serial number N647425;
18
                     b. Sun City Machinery Co. 12-gauge shotgun, model Stevens 320, serial number
19
                         130864A;
20
                     c. 109 rounds of assorted ammunition;
21
                     d. 38 rounds of 12-guage ammunition; and
22
                     e. 228 rounds of assorted ammunition.
23
             AND WHEREAS, beginning on February 12, 2019, for at least thirty (30) consecutive
24
     days respectively, the United States published notice of the Court’s Order of Forfeiture on the
25
     official internet government forfeiture site www.forfeiture.gov. Said published notice advised
26
     all third parties of their right to petition the Court within sixty (60) days from the first day of
27
     publication of the notice for a hearing to adjudicate the validity of their alleged legal interest in
28
       FINAL ORDER OF FORFEITURE                          1
 1   the forfeited property;

 2          AND WHEREAS, the United States sent direct written notice by certified mail to the

 3   following individuals known to have an alleged interest in the above-described property:

 4                  a.         William Raymond Morgan: A notice letter was sent via certified mail to

 5   William Raymond Morgan at his last-known address of 6012 Chowchilla Mountain Road, Long

 6   Barn, CA 95335 on February 11, 2019. The certified mail was returned to the U.S. Attorney’s

 7   Office marked as “No such street” and “Unable to forward.” The U.S. Attorney’s Office made

 8   every effort to locate a current mailing address for Mr. Morgan however, records show that the

 9   address listed herein is the current and last-known address for Mr. Morgan.

10          AND WHEREAS, the Court has been advised that William Raymond Morgan has not

11   filed a claim to the subject property and the time for him to file a claim has expired.

12          AND WHEREAS, the Court has been advised that no third party has filed a claim to the

13   subject property and the time for any person or entity to file a claim has expired.

14          Accordingly, it is hereby ORDERED and ADJUDGED:

15          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States of

16   America all right, title, and interest in the above-listed property pursuant to 18 U.S.C. §

17   924(d)(1) and 28 U.S.C. § 2461(c), to be disposed of according to law, including all right,

18   title, and interest of Jeffrey Stubblefield and William Raymond Morgan.

19          2.      All right, title, and interest in the above-listed property shall vest solely in the

20   name of the United States of America.
21          3.      The Bureau of Alcohol, Tobacco, Firearms and Explosives shall maintain

22   custody of and control over the subject property until it is disposed of according to law.

23
     IT IS SO ORDERED.
24

25      Dated:     August 28, 2019                           /s/ Lawrence J. O’Neill _____
                                                    UNITED STATES CHIEF DISTRICT JUDGE
26
27

28
       FINAL ORDER OF FORFEITURE                         2
